MEMORANDUM **
Noel Bravo-Sosa appeals his conviction and 293-month sentence imposed after a jury found him guilty of three counts of distribution of cocaine and one count of possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bravo-Sosa contends that the district court erred in denying him a 2-point reduction for acceptance of responsibility pursuant to U.S.S.G. § 3El.l(a). Contrary to Bravo-Sosa’s suggestion, the district court did not refuse to grant defendant the 2-point downward adjustment because he exercised his right to go to trial. Instead, the district court found that Bravo-Sosa had not completely admitted his participation in the illegal conduct for which the jury found him guilty, and that he continued to blame others for his conduct. These findings are not clearly erroneous; therefore, we affirm. See United States v. Martinez-Martinez, 369 F.3d 1076, 1088-90 (9th Cir.2004).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.